Citation Nr: 9914740	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
psychiatric and seizure disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1956 to February 1957.

Entitlement of the appellant to service connection for 
psychiatric and seizure disorders was previously denied by 
the Board of Veterans' Appeals (BVA or Board) in decisions 
entered in December 1973, November 1974, April 1976, March 
1986, and August 1988.  Received by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in December 1994 was the appellant's most 
recent attempt to reopen the previously denied claims cited 
above.  Such claims to reopen were denied by the RO in April 
1995 and an appeal was then initiated.  The appellant in his 
substantive appeal requested a Travel Board hearing, and he 
later modified that request to a hearing before the Board in 
Washington, DC, for which he stated that he did not intend to 
be present.  In August 1995, he submitted yet another request 
that read as follows:

I would like to have a personal hearing with the 
Rating Board at the VA Regional Office.

The appellant was then afforded a hearing before the RO's 
hearing officer in November 1995, pursuant to 38 C.F.R. 
§ 3.103(c).  Such regulation does not prescribe the panel or 
person to preside at any RO hearing, although a Department of 
Veterans Benefits Circular 20-88-11 (Jun. 17, 1988), and 
amendments thereto provided that RO hearings were to be 
conducted by designated hearing officers.  It is of note that 
the appellant has not subsequently requested any additional 
hearing either before the RO or the Board.  

The Board thereafter entered a decision on October 17, 1996, 
denying the claims to reopen, and the appellant further 
appealed.  The United States Court of Appeals for Veterans 
Claims in an order, dated October 15, 1998, vacated the 
Board's decision of October 1996 and remanded the case to the 
Board for readjudication based on a recent change in 
jurisprudence set forth in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), as well as 38 C.F.R. § 3.156(a).  [redacted].  Following the 
return of the case to the Board, the appellant was advised in 
writing in December 1998 of his right to submit additional 
argument and evidence in support of his appeal, and the only 
document thereafter received into the record was an informal 
brief filed on behalf of the appellant by his accredited 
representative.


FINDINGS OF FACT

1.  By decisions entered in December 1973, November 1974, 
April 1976, March 1986, and August 1988, the Board denied 
entitlement of the appellant to service connection for 
psychiatric and seizure disorders.

2.  Evidence added to the record since entry of the Board's 
most recent decision in August 1988, denying entitlement of 
the appellant to service connection for psychiatric and 
seizure disorders, is duplicative, cumulative, or redundant 
of previously submitted materials, or does not bear directly 
and substantially on the matters under consideration and, by 
itself or in connection with evidence previously assembled is 
not so significant that is must be considered in order to 
decide fairly the merits of the appellant's claims.


CONCLUSION OF LAW

The decisions entered by the Board in December 1973, November 
1974, April 1976, March 1986, and August 1988, denying 
entitlement of the appellant to service connection for 
psychiatric and seizure disorders, are final; no new and 
material evidence has been presented since entry of the 
Board's most recent decision in August 1988 with which to 
reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 
7103, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a Board decision, dated in December 1973, entitlement of 
the appellant to service connection for a psychiatric 
disorder and a disability of the central nervous system was 
denied.  Subsequent attempts by the appellant to establish 
service connection for such disabilities were likewise denied 
by the Board in decisions entered in November 1974, April 
1976, and March 1986.  The Board most recently considered the 
appellant's claims to reopen for service connection for 
psychiatric and seizure disorders in its August 1988 
decision, wherein it was found that that new and material 
evidence had not been submitted to permit a reopening of 
either claim and, as a consequence, such claims were denied.  
In view of the finality of the Board's prior decisions, the 
threshold question presented by this appeal is whether new 
and material evidence has been submitted to reopen the 
previously denied claims.  See 38 U.S.C.A. §§ 5108, 7103(a), 
7104; 38 C.F.R. §§ 3.156, 20.1100, 20.1105; Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  In the recent case of Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999) (en banc), the 
United States Court of Appeals for Veterans Claims, citing 
Elkins, held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
had become a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[In Hodge, the Federal Circuit rejected the test for 
determining the materiality of evidence originally set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (evidence was 
deemed "material" when there was a reasonable possibility 
that the additional evidence presented, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome of the claim) in favor of the test outlined in 
3.156(a), that is, whether the newly presented evidence is so 
significant that it must be considered to fairly decide the 
claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters, slip op. at 
4. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence on file at the time of entry of the Board's most 
recent decision in August 1988, denying the appellant's 
claims to reopen for service connection for psychiatric and 
seizure disorders, included the appellant's service medical 
records; various statements from the appellant, a fellow 
service member, and others; multiple examination and 
treatment reports or correspondence compiled by VA and non-VA 
medical personnel; a copy of a decision entered in October 
1973 by an Administrative Law Judge of the Social Security 
Administration; and a transcript of a hearing afforded the 
appellant by the RO in July 1987. 

Evidence added to the record since entry of the August 1988 
decision includes an assortment of written statements from 
the appellant, his spouse, and others; medical reports 
compiled by private medical professionals in 1992 and 1993; 
records of private medical care received during the period 
from 1980 to 1994; the transcript of an RO hearing conducted 
in November 1995; and a statement from the National Personnel 
Records Center (NPRC), dated in January 1996.

In deciding whether the evidence submitted since entry of the 
August 1988 decision constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), the Board notes that among the 
evidence presented since August 1988 are medical records 
compiled beginning in November 1980, which are identical to 
those submitted to VA in July 1985.  While no other evidence 
received after August 1988 duplicates previously submitted 
materials, much of that evidence is cumulative or redundant 
when viewed in the context of the earlier submitted evidence.  
In this regard, the undersigned notes that in connection with 
his claims to reopen filed in December 1994, the appellant 
has contended in various written statements and hearing 
testimony offered in November 1995, as he had previously, 
that he sustained injuries in a land mine explosion during a 
training exercise while on active duty for training in late 
1956 at Fort Jackson, South Carolina, and that he developed 
psychiatric and seizure disorders as a result.  As the 
statements and testimony received subsequent to August 1988 
essentially restate that which was communicated in connection 
with prior claims, it must be held to be cumulative or 
redundant, and, thus, is not "new."

Among the newly submitted evidence is a statement from the 
appellant's spouse, Ruby, wherein she describes the onset of 
the appellant's seizures in 1956 while in military training, 
but without specifying that she personally observed any 
seizure-like activity at or about the time of the claimed 
inservice mine explosion.  There is no showing that the 
appellant was married to Ruby at or about the time of the 
claimed inservice mishap or that she had accompanied the 
appellant to Fort Jackson in South Carolina at the time of 
the appellant's active duty for training.  It is not 
otherwise shown that she had direct knowledge of such mishap 
or any seizure of the appellant coincident thereto.  The 
record reflects that the appellant was unmarried at the time 
he initially applied for VA compensation in 1959 and that 
Ruby is the appellant's third spouse, according to data 
supplied by him in VA applications filed in December 1972 and 
February 1973.  

As well, there are of record written statements from a Major 
Woollard and Sergeant Atha, neither of whom report any direct 
observation or involvement with the appellant during his six-
month period of active duty for training at Fort Jackson, 
South Carolina.  In his statement, Major Woollard identifies 
with specificity a short-term assignment of the appellant, 
but without supplying any data as to the date of that 
assignment, or even whether he was in any way affiliated with 
the appellant's unit or served with the appellant.  Major 
Woollard's notation that the appellant attended a 15-day 
summer camp does not specify the date of such camp and in 
light of the appellant's sworn testimony that he attended 
weekend drills and a portion of a summer camp in June or July 
1957 following his active duty for training, it is evident 
that Major Woollard's statement concerns a period of time 
subsequent to the point in time that the appellant was 
released from active duty for training.  As well, the basis 
for Major Woollard's statement that the appellant was 
released due to seizures is not indicated.  Whether it was 
from personal knowledge at the time of the appellant's 
release or learned thereafter through secondary sources is 
not shown.  The record is otherwise devoid of any indication 
that either Major Woollard or Sergeant Atha possesses the 
medical knowledge or training to offer a diagnosis of 
seizures.  

In his statement, Sergeant Atha reports that he was the 
appellant's drill sergeant in 1957 at the Engineer Unit in 
Beckley, West Virginia.  No involvement with the appellant 
while he was on active duty for training in South Carolina is 
therein noted.  Sergeant Atha does not indicate the dates of 
the several drills missed by the appellant and, for reasons 
set forth above in connection with Major Woollard's 
statement, it is not evident that Sergeant Atha was present 
at the time of the alleged  1956 mine explosion or that he 
observed any seizure of the appellant immediately thereafter.

Assuming without deciding that the foregoing statements of 
the appellant's spouse, Major Woollard, and Sergeant Atha are 
representative of competent evidence, and assuming the 
credibility of those statements per Justus v. Principi, 3 
Vet. App. 510, 513 (1992), for the sole purpose of 
determining whether new and material evidence has been 
presented, it too must be remembered that, prior to entry of 
the Board's 1988 decision, there was on file a statement from 
an individual who actually served with the appellant during 
active duty for training.  Therein, he described the 
inservice mine explosion, the appellant's post-explosion 
seizure-like symptoms, and his observations regarding the 
appellant's post-explosion behavior problems.  On that basis, 
the more recent statements from the appellant's spouse and 
service members must be considered to be cumulative or 
redundant of that prior evidence.  Even to the extent that 
the foregoing bear directly and substantially on the 
questions presented, such evidence is not shown to be so 
significant, either alone or in combination with the earlier 
evidence, that it must be considered so as to decide fairly 
the claims in question.  

As well, the statements from Doctors Dy and Chang in 1992 and 
1993 are not in reference to either a psychiatric or seizure 
disorder and they cannot reasonably be held to bear directly 
or substantially on the matters under consideration.  The 
remainder of the medical evidence presented, in pertinent 
part, shows only continuing treatment for seizure and 
psychiatric disorders, and the record at the time of the 
Board's decision in 1988 amply chronicled the postservice 
presence of both.  Such medical evidence is thus viewed as 
cumulative.

It is also of note that at the time of the appellant's 
hearing before the RO's hearing officer in November 1995, the 
question was raised as to whether any additional service 
medical records could be obtained with respect to the period 
of reserve duty that followed the active duty for training 
ending in February 1957.  In response, RO personnel contacted 
the NPRC and were advised by that organization in January 
1996 that no further service records were available and that 
the requested records may have been lost in a fire at the 
NPRC in 1973.  The information received from the NPRC does 
not bear substantially on the specific matters under 
consideration, that of whether claimed psychiatric and/or 
seizure disorders had their onset during active duty for 
training of the appellant.

It is the finding of the undersigned that the evidence 
assembled since August 1988 is duplicative or cumulative of 
previously submitted materials, or does not bear directly or 
substantially on the matters at hand.  In addition, such 
evidence, when considered alone or in conjunction with all of 
the evidence of record, is not found to be so significant 
that it must be considered in order to decide fairly the 
merits of the appellant's claims.  Accordingly, new and 
material evidence has not been presented with which to reopen 
the appellant's previously denied claims of entitlement to 
service connection for psychiatric and seizure disorders per 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  As a result, no 
grounds to extend the Board's consideration of these matters 
beyond the first step of the process enumerated above, see 
Winters, Elkins, Hodge, supra, are shown, and, therefore, 
there is no basis for any further development of the issues 
presented as requested by the veteran's representative.

The Board views the forgoing discussion as sufficient to 
apprise the veteran and his representative of the type of 
evidence necessary to reopen his claims.  See generally 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In closing, the 
Board points out that the "benefit of the doubt doctrine" 
applies to the adjudication of a claim on its merits, not to 
the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).


ORDER

New and material evidence has not been submitted to reopen 
the appellant's previously denied claims of entitlement to 
service connection for psychiatric and seizure disorders; 
accordingly, the appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

